      Case 3:20-cr-00065-DCG Document 137 Filed 06/17/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             EL PASO DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
vs.                                              §   CAUSE NO. EP-20-CR-0065-DCG
                                                 §
TRAVIS WAYNE VAVRA.                              §

                        MOTION FOR ADULT ATTENDANT

       COMES NOW Guardian Ad Litem Felix Valenzuela and files this, his Motion for

Adult Attendant, and shows the Court the following:

       On January 2, 2020, the Grand Jury returned its Indictment, charging Defendant

Travis Wayne Vera with a single count of Transportation of Minors. ECF No. 19.

       On February 18, 2020, the Court entered its Order Appointing Guardian Ad Litem

for the minor child R.S., pursuant to 18 U.S.C. § 3509(h). ECF No. 39.

       On February 19, 2020, the Grand Jury returned its Superseding Indictment,

charging Defendant with Transportation of Minors with Intent to Engage in Criminal

Sexual Activity and Possession of a Visual Depiction Involving the Sexual Exploitation

of a Minor (Prepubescent/Under 12 Years of Age). ECF No. 41.

       The instant case started jury trial on June 17, 2021.

       Due to the pending jury trial setting, undersigned ad litem and the minor child met

in the Court’s courtroom, to familiarize the minor child with the courtroom and

procedure. During this meeting, the minor child requested from the Ad Litem that the Ad

Litem sit beside the minor child during the time that the minor child is testifying during

jury trial. 18 U.S.C. § 3509(i) provides:

               A child testifying at or attending a judicial proceeding shall have
       the right to be accompanied by an adult attendant to provide emotional
     Case 3:20-cr-00065-DCG Document 137 Filed 06/17/21 Page 2 of 4




       support to the child. The court, at its discretion, may allow the adult
       attendant to remain in close physical proximity to or in contact with the
       child while the child testifies. . . . The image of the child attendant, for the
       time the child is testifying or being deposed, shall be recorded on
       videotape.

       Id. Pursuant to this statute, undersigned respectfully requests that the Court allow

undersigned to sit beside the minor child during the minor child’s testimony.

Undersigned also prays for all other relief to which he is entitled in both equity and law.

       WHEREFORE, premises considered, Guardian Ad Litem respectfully requests

that the Court grant the instant motion. Guardian Ad Litem also prays for all other relief

to which he is entitled, in both equity and law.

                                              Respectfully submitted,
                                              Valenzuela Law Firm
                                              P. O. Box 26186
                                              El Paso, Texas 79926
                                              (915) 209-2719
                                              (915) 493-2404 fax

                                              By:     /s/ Felix Valenzuela
                                                      State Bar No. 24076745
                                                      felix@valenzuela-law.com
                                                      Attorney for Defendant
     Case 3:20-cr-00065-DCG Document 137 Filed 06/17/21 Page 3 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that, on June 17, 2021, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system. I also emailed a copy of the foregoing to:
sarah.valenzuela2@usdoj.gov.


                                                      /s/ Felix Valenzuela
      Case 3:20-cr-00065-DCG Document 137 Filed 06/17/21 Page 4 of 4




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             EL PASO DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
vs.                                              §   CAUSE NO. EP-20-CR-0065-DCG
                                                 §
TRAVIS WAYNE VAVRA.                              §

                                        ORDER

       On this day, the Court considered Guardian Ad Litem’s “Motion for Adult

Attendant” filed in the above-captioned cause. After due consideration, the Court is of

the opinion that the Motion should be granted.

       Accordingly, IT IS HEREBY ORDERED that Guardian Ad Litem’s “Motion

for Adult Attendant” is GRANTED.

       SIGNED this         day of _______________, 2021.



                                             __________________________________
                                             DAVID GUADERRAMA
                                             UNITED STATES DISTRICT JUDGE
